Title: To James Madison from Charles Bagot, 5 September 1817
From: Bagot, Charles
To: Madison, James


Dear Sir,Washington Sepr: 5. 1817
I yesterday received your very kind letter of the 31st of last month, and we should immediately have set out on our journey to Montpellier, had I not just received some information which will make it unavoidably necessary for me to delay our journey for a few days.
I am assured that the President is expected on the 10th or at latest on the 12th of this month in Washington, where He will remain only a few days, & then proceed into Virginia.
As this is the case, I must avail myself of the opportunity of His passage through Washington to deliver to Him a Letter from The Prince Regent in answer to Mr Adams’s recredential, of which I have already been some time in possession, and of which I may otherwise be thought to have deferred the delivery longer than is proper in matters of this kind.
Your letter encourages us to hope that it will be equally convenient to you to receive us in the middle of the present month, and we therefore propose to set out as soon as ever I have had an opportunity of delivering The Prince’s letter, which I hope may be on the 12th or 13th instant; but I shall do myself the pleasure of writing to you again to state the day on which we leave Washington. With our united & best respects to Mrs. Madison, I have the honour to be Dear sir Your obedient & truly faithful Servant
(signed) Charles Bagot
